DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020, 09/16/2021 and 11/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 23, it is unclear if the Applicant meant to have a comma or semicolon after the word “combination”; it should be one or the other.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 5, the word “stripe” should be written in plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 17, if the “reflecting device” is defined as “one or more first reflective stripes and one or more second reflective stripes... and one or more third reflective stripes and one or more fourth reflective stripes”, it is unclear how said reflective stripes are located around the reflective device, when the reflective device appears to be itself said reflective stripes.  Therefore, the limitation “the one or more first reflective stripes, the one or more second reflective stripes, the one or more third reflective stripes and the one or more fourth reflective stripes are located on four sides around the reflecting device” renders the claims language to be indefinite.
Regarding claim 13, the phrase "a same water cooling plate" renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by " a same water cooling plate "), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claims 5 and 18 fall with parent claims (respectively).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al.
Hou et al. (CN 204575981 U) discloses (see annotated Figure 1):

    PNG
    media_image1.png
    671
    898
    media_image1.png
    Greyscale

Regarding claim 1, a laser light combining device (Figure 1; see translation, paragraph 0021, line 156), comprising: a first group of light sources (Figure 1, element 200) comprising one or more first light source arrays (Figure 1, elements 210 and 220); a second group of light sources (Figure 1, element C) comprising one or more second light source arrays (Figure 1, elements A and B); a reflecting device comprising one or more first reflective stripes (Figure 1, elements 300, J, N and L) and one or more second reflective stripes (Figure 1, elements 400, B, O and M); a light condensing device (Figure 1, element 100); and a light collecting device (Figure 1, element 500), wherein each of the one or more first reflective stripes (Figure 1, element 300) corresponds to at least one of the one or more first light source arrays (Figure 1, element 210 and 220) and is located on an emission optical path of the at least one of the one or more first light source arrays (Figure 1, element 210 and 220) and configured to reflect light emitted by the at least one of the one or more first light source arrays (Figure 1, element 210 and 220); wherein each of the one or more second reflective stripes (Figure 1, elements 400, B, O and M) corresponds to at least one of the one or more second light source arrays (Figure 1, elements A and B) and is located on an emission optical path of the at least one of the one or more second light source arrays (Figure 1, elements A and B) and configured to reflect light emitted by the at least one of the one or more second light source arrays (Figure 1, elements A and B); wherein the light condensing device (Figure 1, element 100) is configured to condense light emitted by the one or more first reflective stripes (Figure 1, elements 300, J, N and L) and light emitted by the one or more second reflective stripes (Figure 1, elements 400, B, O and M) to the light collecting device (Figure 1, element 500); and wherein the light collecting device (Figure 1, element 500) is configured to collect light condensed by the light condensing device (Figure 1, element 100) and then emit the collected light (clearly illustrated in Figure 1).
Regarding claims 2 and 15, one or more first light source arrays (Figure 1, elements 210 and 220) comprise a plurality of first light source arrays (Figure 1, elements 210 and 220), and the one or more first reflective stripes (Figure 1, elements 300, J, N and L) comprise a plurality of first reflective stripes (Figure 1, element 310), wherein the plurality of first light source arrays (Figure 1, elements 210 and 220) corresponds to the plurality of first reflective stripes (Figure 1, element 310) in one-to-one correspondence, and emission optical axes of the plurality of first light source arrays (Figure 1, elements 210 and 220) are staggered in parallel (clearly illustrated in Figure 1), and wherein the plurality of first reflective stripes (Figure 1, element 310) are arranged in a staggered manner as seen along a direction perpendicular to the emission optical axes of the plurality of first light source arrays (Figure 1, elements 210 and 220), in such a manner that spaces between light beams obtained after light emitted by the plurality of the first light source arrays (Figure 1, elements 210 and 220) is reflected are reduced (clearly illustrated in Figure 1); and wherein the one or more second light source arrays comprise a plurality of second light source arrays (Figure 1, elements A and B), and the one or more second reflective stripes comprise a plurality of second reflective stripes (Figure 1, elements J and K), wherein the plurality of second light source arrays (Figure 1, elements A and B) corresponds to the plurality of second reflective stripes (Figure 1, elements J and K) in one-to-one correspondence (clearly illustrated in Figure 1), and emission optical axes of the plurality of second light source arrays (Figure 1, elements A and B) are staggered in parallel, and wherein the plurality of second reflective stripes (Figure 1, elements J and K) are arranged in a staggered manner as seen along a direction perpendicular to the emission optical axes of the plurality of second light source arrays (Figure 1, elements A and B), in such a manner that spaces between light beams obtained after light emitted by the plurality of second light source arrays (Figure 1, elements A and B) is reflected are reduced (clearly illustrated in Figure 1).
Regarding claims 6 and 19, the light condensing device (Figure 1, element 110) comprises a reflective curved surface (Figure 1, element 110) having a central axis, wherein the light collecting device (Figure 1, element 500) is located on the central axis (clearly illustrated in Figure 1), the reflective curved surface (Figure 1, element 110) is configured to condense received light to an incidence surface of the light collecting device (Figure 1, element 500), and the light collecting device (Figure 1, element 500) is configured to guide light to exit in a direction facing away from the reflective curved surface (Figure 1, element 110).
Regarding claim 7, the reflective stripes (Figure 1, elements 300, 400, J, K, L, M, N and O) are located on a periphery of the light collecting device (Figure 1, element 500) to surround the light collecting device (Figure 1, element 500), the light collecting device (Figure 1, element 500) is located at a center of the reflective stripes (Figure 1, elements 300, 400, J, K, L, M, N and O), and the groups of light sources (Figure 1, elements 200, C, F and I) are located on a periphery of the reflective stripe (Figure 1, elements 300, 400, J, K, L, M, N and O).
Regarding claim 14, a display apparatus (see translation, paragraph 0052, lines 1-4) comprising a light source (Figure 1, elements 200, C, F and I), wherein the light source (Figure 1, elements 200, C, F and I) adopts a laser light combining device (Figure 1; see translation, paragraph 0021, line 156); and wherein the laser light combining device (Figure 1; see translation, paragraph 0021, line 156) comprises: a first group of light sources (Figure 1, element 200) comprising one or more first light source arrays (Figure 1, elements 210 and 220); a second group of light sources (Figure 1, element C) comprising one or more second light source arrays (Figure 1, elements A and B); a reflecting device comprising one or more first reflective stripes (Figure 1, element 300) and one or more second reflective stripes 400); a light condensing device (Figure 1, element 100); and a light collecting device (Figure 1, element 500), wherein each or the one or more first reflective stripes (Figure 1, element 300) corresponds to at least one of the one or more first light source arrays (Figure 1, element 210) and is located on an emission optical path of the at least one or more first light source arrays (Figure 1, elements 210 and 220) and configured to reflect light emitted by the at least one of the one or more first light source arrays (Figure 1, elements 210 and 220); wherein each of the one or more second reflective stripes (Figure 1, element 400) corresponds to at least one of the one or more second light source arrays (Figure 1, elements A and B) and is located on an emission optical path of the at least one of the one or more second light source arrays (Figure 1, elements A and B) and configured to reflect light emitted by the at least one of the one or more second light source arrays (Figure 1, elements A and B); wherein the light condensing device (Figure 1, element 100) is configured to condense light emitted by the one or more first reflective stripes (Figure 1, elements 300, J, N and L) and light emitted by the one or more second reflective stripes (Figure 1, elements 400, B, O and M) to the light collecting device (Figure 1, element 500); and wherein the light collecting device (Figure 1, element 500) is configured to collect light condensed by the light condensing device (Figure 1, element 500) and then emit the collected light (clearly illustrated in Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. in view of Hu et al.
Hou et al. (CN 204575981 U) teaches:
Regarding claim 8, the salient features of the present invention including the first mirror (Figure 1, element 300) is configured to reflect light emitted from each reflective stripe (Figure 1, element 310) to the lens (Figure 1, element 100)
Regarding claim 12, a reflective surface of the first mirror (figure 1, element 300) is perpendicular to a reflective surface of the second mirror (Figure 1, element J), and the light collecting device (Figure 1, element 500) is located at a side, facing away from the reflecting device, of one of the groups of light sources (Figure 1, element A) adjacent to the second mirror (Figure 1, element J), and an optical axis of the light collecting device (Figure 1, element 500) is parallel to light emitted by each reflective stripe (Figure 1, element 310).
However, Hou et al. and the prior art of record neither shows nor suggests (regarding claim 8) a light condensing device comprising a lens, a first mirror and a second mirror, wherein the lens is configured to condense light emitted by the first mirror and transmit the condensed light to the second mirror, and the second mirror is configured to reflect the light condensed by the lens so that the light is condensed to the light collecting device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a light condensing device comprising a lens, a first mirror and a second mirror, wherein the lens is configured to condense light emitted by the first mirror and transmit the condensed light to the second mirror, and the second mirror is configured to reflect the light condensed by the lens so that the light is condensed to the light collecting device as shown by Hu et al. in combination with Hou et al.’s invention for the purpose of shortening the optical path required to focus the output light and for reducing the size of the light emitting device (Hu et al., page 4, paragraph 0060, lines 11-13).

Allowable Subject Matter
Claims 3, 9-11, 16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claims 3 and 16, Hou et al. (CN 204575981 U) discloses reflective stripes (Figure 1, element 310).  However, Hou et al. and the prior art of record neither show nor suggests at least two first reflective stripes of the plurality of first reflective stripes are connected into one piece through a first connecting portion, and the first connecting portion extends in a direction parallel to light emitted by the first reflective stripes; and wherein at least two second reflective stripes of the plurality of second reflective stripes are connected into one piece through a second connecting portion, and the second connecting portion extends in a direction parallel to light emitted by the second reflective stripes.
b.	Regarding claim 9, Hu et al. (US Pub. No. 2016/0091783 A1) discloses a light condensing device further comprising a lens (Figure 5a, element 342), a first mirror (Figure 5a, element 331), a second mirror (Figure 5a, element 332) and a light combining device (Figure 5, element 341).  However, Hu et al. and the prior art of record neither shows nor suggests a light condensing device wherein the first mirror is configured to reflect the light emitted by the one or more first reflective stripes to the light combining device, the light combining device is configured to receive light emitted by the first mirror and light emitted by the one or more second reflective stripes and guide combined light to the lens, the lens is configured to condense the light emitted from the light combining device and transmit the condensed light to the second mirror, and the second mirror is configured to reflect the light condensed by the lens so that the light is condensed to the light collecting device.
c.	Regarding claims 10, 11 and 20, the claims are allowable based on their dependence from allowable claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohino (US Pub. No. 2017/0176845 A1) discloses a light source device including a plurality of first solid-state light emitting elements configured to emit first beams. a light splitting mirror provided in correspondence to the first solid-state light emitting elements and configured to split the first beams, which are incident from a first direction, by penetration and reflection, and a reflection mirror provided in correspondence to the light splitting mirror and configured to reflect one first beams split at the light splitting mirror in the same direction as the other first beams split at the light splitting mirror.
Hu et al. (US Pub. No. 2016/0085143 A1) teaches a light-emitting device comprising a laser light source and a light collecting system. The laser light source comprises a first laser array and a second laser array for respectively generating a first light and a second light with different wavelength ranges. The light collecting system is used for collecting the light emitted from the laser light source arrays. The ratio of the divergence angle of the collected second light to that of the first light is less than or equal to a predetermined value. The predetermined value is 0.7. The light-emitting device can generate two kinds of light beams with different etendues.

Svensen (US Pub. No. 2014/0085888 A1) shows apparatuses and systems for providing illumination for projectors. Two or more sets of reflectors are used to combine light beams emitted by two or more two-dimensional arrays of light sources to provide a combined light beam with high brightness toward a pupil of a projection system. Solid state light sources, such as diode lasers and LEDs, may be used as light sources at relatively low cost and low powers, and with long lifetime.
Okuda (US Pub. No. 2013/0162956 A1) discloses a light source apparatus comprising: a plurality of light sources that emit light having a wide spread angle at a fast axis and a narrow spread angle at a slow axis, a first refractive optical element that converts light emitted from the plurality of light sources at the fast axis to parallel light, and a second refractive optical element that converts the light emitted from the plurality of light sources at the slow axis to parallel light. The plurality of light sources are arranged along the fast axis.
Sato et al. (US Pub. No. 2010/0328633 A1) teaches a light source unit including a light source group wherein light sources are arranged into rows and columns so as to form a planar configuration and a primary reflecting mirror group disposed on an optical axis of the light source group to reflect light beams emitted from the light source group as light beams whose sectional areas are reduced in a column direction by narrowing intervals between light beams emitted from the light sources making up the rows of the light source group, the primary reflecting mirror group includes different strip-like reflecting mirrors disposed on optical axes of light beams emitted from the rows of the light source group in a step-like fashion, and the reflecting mirrors are disposed to eliminate intervals between reflected light beams from the reflecting mirrors, thereby making it possible to reduce the sectional areas of the light beams.
Silverstein et al. (US Pub. No. 2009/0141242 A1) shows a digital image projector including a first polarized light source; a second polarized light source that is orthogonal in polarization state to the first polarized light source; a polarization beamsplitter disposed to direct light of either the first or second polarization along a common illumination axis; a MEMS spatial light modulator; and projection optics for delivering imaging light from the MEMS spatial light modulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



11/16/2022